Putnam, J. (dissenting):
I dissent and vote to reverse for error in the charge that plaintiff assumes only those risks incident to his employment remaining after the employer has performed the duty imposed upon him. That the employee may assume obvious risks in a scaffold, which is a question of fact, was held in Gombert v. McKay (201 N. Y. 27), a principle declared to be still applicable in common-law actions in New York. (Wiley v. Solvay Process Co., 215 N. Y. 584, in which Gombert v. McKay is cited with approval.)
Judgment and orders affirmed, with costs.